Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant argues that cold box is an industrial know term.  The first place the office looks for a term is the current specification.  Where the term is used in context and described in as “a tank connection space”.  That is it, there is no explicit definition.  Applicant has supplied a few other references that also use the term in context, none of the uses of the term reference each other.  Each of the times “cold box” is used in different context, sometimes the box is sealed, sometime the box has fire equipment, which you would not want fire equipment sealed away, sometimes the box has ventilation space, sometimes it has compartments that are not considered multiple cold boxes but a cold box system that includes a plurality of cold-box compartments? (Page 13 of arguments).  Sometime the box is just a space, it does not require walls.  The reference to “cold” has nothing to do with temperature, the term “box” does not even require walls.  Applicant’s points to the American Bureau of Shipping (ABS) guidelines on page 12, of the arguments and it is noted that this reference does not even mention the claim language “cold box”, the current application mention the Nexus between the cold box and tank connection space and there would be no way for a person of ordinary skill in the art to make the connection between the two reference.  This just adds to the confusion.  Currently applicant’s use and definition do not make much sense and The Examiner has no clear definition of what is considered a cold box.  The best guess is a cold box is a space near a tank, and that applicant’s space eliminate the need for two 
In response to the PRIOR Art Rejection (page 14), Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 

    PNG
    media_image1.png
    645
    563
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    526
    684
    media_image2.png
    Greyscale

Viewing the drawing supplied by applicant in the arguments, these references may be using the same terms, but they are not defining the same structure,  compare the two drawing showing the same structure, this is clear support that “cold box” or “tank connection space” are not industry known terms.  There are more differences between the same “cold boxes” then similarities.  The drawings above of LNGPAC shows completely different components and structure compared to applicant’s fig 1 showing the cold box (12).  Note that this LNGPAC drawing is a new reference that would be 102 rejection of claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWN M BRADEN/Primary Examiner, Art Unit 3736